         Case 1:18-cv-02921-JMF Document 360 Filed 09/29/18 Page 1 of 5



September 29, 2018

The Honorable Jesse M. Furman
United States District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       RE:     Plaintiffs’ opposition to motion for stay in State of New York, et al. v. U.S. Dep’t
               of Commerce, et al., 18-CV-2921 (JMF).

Dear Judge Furman,

        Just days ago, Defendants advised the Second Circuit that their mandamus petition
sought relief only to protect agency officials from deposition, and that Defendants were not
challenging expert discovery or completion of the administrative record. Contrary to that
representation in open court, Defendants now ask this Court to stay all discovery pending further
Second Circuit and possible Supreme Court review – without even identifying the legal standard
that applies to their request for a stay, much less attempting to demonstrate that they meet it.
Requiring Plaintiffs to oppose – and this Court to adjudicate – a motion that does not even bother
to articulate a reasoned legal position is prejudicial and does not come close to meeting the
applicable standard. Defendants’ motion for a stay of discovery, Docket No. 359, is frivolous
and should be denied.

        District courts consider four factors in determining whether to grant a stay: “(1) whether
the stay applicant has made a strong showing that he is likely to succeed on the merits; (2)
whether the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay
will substantially injury the other parties . . . ; and (4) where the public interest lies.” Docket No.
308, at 3 (quoting U.S. S.E.C. v. Citigroup Glob. Mkts., Inc., 673 F.3d 158, 162 (2d Cir. 2012)).
Defendants do not meet this standard as to any of their requests for relief.

        1. The request for a stay of all discovery is baseless. Defendants cannot meet the first
two factors they must demonstrate to support a stay of discovery – likelihood of success, and
irreparable injury absent a stay – because neither of their mandamus petitions would terminate
discovery in this action even if successful. Just four days ago, Defendants conceded at the
Second Circuit oral argument on their first mandamus petition that they were challenging this
Court’s discovery orders only to the extent those orders authorized the deposition of agency
officials (in that case, Acting Assistant Attorney General John Gore). See In re U.S. Dep’t of
Commerce, No. 18-2652 (2d Cir. Sept. 25, 2018), oral arg. audio at 18:05 to 18:31 (“We are not
here to quibble about what is and is not properly part of the administrative record. We are here
about, once you draw that line, can you go beyond that. . . . The question is whether you can go
beyond the administrative record and start deposing agency officials about their mental
processes.”); see also U.S. Reply Supp. Pet’n for Writ of Mandamus 17, No. 18-2652 (2d Cir.
Sept. 21, 2018) (“The government is not seeking relief from those portions of the district court’s
July 3 order that require the government to supplement the administrative record or that permit
expert discovery on collateral matters such as plaintiffs’ standing . . . .”). Therefore, whatever
the outcome of hypothetical Supreme Court review of the Second Circuit’s order denying the


                                                  1
         Case 1:18-cv-02921-JMF Document 360 Filed 09/29/18 Page 2 of 5



first petition for mandamus, any relief would be no broader than the deposition of Acting AAG
Gore, because Defendants have conceded that their mandamus petition sought nothing more.

        Defendants’ second mandamus petition, filed two days ago, is similarly narrow: it seeks
only to quash the deposition of Secretary Ross. See Pet’n for Writ of Mandamus 1, No. 18-2856
(2d Cir. Sept. 27, 2018). Thus, even if successful on their second mandamus petition,
Defendants’ relief would be limited solely to Secretary Ross’s deposition. To ask this Court to
stay all discovery pending appellate review of the allowability of two depositions is
disproportionate and groundless. Defendants cannot succeed on a request they have not made,
and cannot be injured absent a stay from this Court pending appellate relief they have not sought.

        By contrast, a stay of all discovery would substantially injure Plaintiffs. By October 12
(nine work days from today), Plaintiffs are scheduled to take the deposition of six of Defendants’
expert and fact witnesses – most of which were scheduled for the final two weeks of discovery at
Defendants’ express request or insistence. Defendants are also obligated by October 12 to
complete their outstanding document productions – on requests that have in many instances been
pending for weeks or months, see Ex. 1 – and respond to pending interrogatories and requests for
admission. A stay of all discovery would reward Defendants’ sandbagging, prejudice Plaintiffs,
and hinder this Court’s ultimate review on the merits of Secretary Ross’s decision to demand to
know the citizenship status of every resident in the country. See 5 U.S.C. § 706; Vill. of
Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 266-68 (1977); see also Docket No.
308, at 4 (denying Defendants’ previous motion to stay discovery altogether as “frivolous”).

         Nor should the October 12 discovery deadline, or the November 5 trial date, be extended
to accommodate Defendants’ unsupported request for a stay. As this Court has noted repeatedly,
and as Defendants themselves concede, there is a “strong interest in resolving Plaintiffs’ claims
quickly given the need to prepare for the 2020 census.” Docket No. 308, at 7-8. Acting Census
Director Ron Jarmin has himself testified that the Census Bureau would like to have this dispute
resolved this fall. Id. Any delay would be inconsistent with the statutory and practical deadlines
in this case. Discovery should not be stayed.

        2. The deposition of Acting AAG Gore should not be stayed. Defendants’ request to stay
the deposition of Acting AAG Gore is no less frivolous. This Court already denied a stay of the
Gore deposition, see Docket No. 308 at 8-11, and Defendants offer no new grounds for the Court
to revisit that order. In addition, the Second Circuit rejected Defendants’ request to quash Gore’s
deposition, explaining that this Court did not clearly abuse its discretion in determining that Gore
“possesses relevant information that cannot be obtained from another source about plaintiffs’
allegations that the Secretary used” a letter written by Gore “as a pretextual legal justification for
adding the citizenship question.” In re U.S. Dep’t of Commerce, No. 18-2652, slip op. at 2 (2d
Cir. Sept. 25, 2018). Defendants’ attempt to relitigate these issues should be rejected.

         In addition, before filing this motion for stay, Defendants sought a stay of the Gore
deposition from the Second Circuit (again), Ex. 2; and that court referred the renewed Gore
request to the panel that heard Defendants’ first mandamus petition. In re U.S. Dep’t of
Commerce, No. 18-2856 (2d Cir. Sept. 28, 2018) (Hall, J.), attached as Ex. 3. There is no cause
to litigate this issue simultaneously in multiple fora, and without even advising this Court that the
Second Circuit motions panel was concurrently considering this aspect of Defendants’ request.

                                                  2
         Case 1:18-cv-02921-JMF Document 360 Filed 09/29/18 Page 3 of 5



       In any event, Gore’s deposition is not scheduled to occur until October 10 – a date set at
Defendants’ request. Defendants have not yet bestirred themselves to seek the Supreme Court
review they say is forthcoming, and the Court should not authorize a stay of Gore’s deposition in
the meantime.

        3. Secretary Ross’s deposition should not be stayed. As to Defendants’ request to stay
Secretary Ross’s deposition, no intervention from this Court is necessary, because the Second
Circuit already ordered the Secretary’s deposition stayed pending resolution of Defendants’
second petition for mandamus. In re U.S. Dep’t of Commerce, No. 18-2856 (2d Cir. Sept. 28,
2018) (Hall, J.) (order granting administative stay). Defendants’ motion is therefore academic as
to Secretary Ross. Defendants cite no authority for their request that this Court enter a
duplicative and contingent stay that would become operative only in the event that multiple
future events occur (including that the Second Circuit stay is later lifted, and that Defendants
thereafter decide to seek Supreme Court review).

       In addition, the Secretary’s deposition is currently scheduled for October 11, and the
Second Circuit can resolve Defendants’ second mandamus petition before that date. Plaintiffs’
opposition is due on October 4, and the petition will be heard by the motions panel sitting on
October 9. There is nothing this Court needs to or should do now.

        Defendants’ stay request fails on the merits as well. Defendants make no attempt to
demonstrate that this Court’s order compelling Secretary Ross’s deposition amounts to “a
judicial usurpation of power” that warrants “a drastic and extraordinary remedy reserved for
really extraordinary causes.” In re Roman Catholic Diocese of Albany, N.Y., Inc., 745 F.3d 30,
35 (2d Cir. 2014). Given this extremely high burden, Defendants cannot demonstrate both that
this Court clearly erred and that the Second Circuit is likely to grant mandamus. The Court’s
order authorizing Secretary Ross’s deposition applied controlling law and carefully reviewed the
record in this case to determine that the Secretary’s deposition was warranted and justified under
both the APA and the equal protection claims in this case. Docket No. 345. That Defendants
disagree with this decision does not establish a “judicial usurpation of power.”

        The remaining factors weigh in favor of denying the motion as well. In particular, the
public interest is best served by denying a stay of Secretary Ross’s deposition: transparency
regarding the Secretary’s decision is necessary to preserve confidence in the integrity of the
census process. Docket No. 345, at 11 (quoting Franklin v. Massachusetts, 505 U.S. 788, 818
(1992) (Stevens, J., concurring in part and concurring in the judgment)); Docket No. 308, at 8.

        Finally, Defendants appear to be advising the Court that they filed this request for a stay
solely so they can later tell the Supreme Court they did so. Docket No. 359 (quoting S. Ct. R.
23.3). Exhaustion requirements are not box-checking exercises; they serve the important
purposes of, among others, promoting judicial efficiency and allowing for development of a
complete record for subsequent review. Cf. Polera v. Bd. of Educ., 288 F.3d 478, 487 (2d Cir.
2002). Defendants’ pro forma motion – which states no basis for relief and fails to disclose that
parts of the request are simultaneously pending before the Second Circuit – is an inappropriate
burden on the Court and the Plaintiffs, and is inconsistent with Supreme Court Rule 23.3 in any
event (which requires an applicant for a stay to “set out with particularity why the relief sought is
not available from any other court or judge”). The motion should be denied.

                                                 3
       Case 1:18-cv-02921-JMF Document 360 Filed 09/29/18 Page 4 of 5



                                   Respectfully submitted,

                                   BARBARA D. UNDERWOOD
                                   Attorney General of the State of New York

                                   By: /s/ Matthew Colangelo
                                   Matthew Colangelo
                                     Executive Deputy Attorney General
                                   Elena Goldstein, Senior Trial Counsel
                                   Office of the New York State Attorney General
                                   28 Liberty Street
                                   New York, NY 10005
                                   Phone: (212) 416-6057
                                   matthew.colangelo@ag.ny.gov

                                   Attorneys for the State of New York Plaintiffs



                                   AMERICAN CIVIL LIBERTIES UNION
                                   ARNOLD & PORTER KAYE SCHOLER LLP

                                   By: /s/ John A. Freedman


Dale Ho                                           Andrew Bauer
American Civil Liberties Union Foundation         Arnold & Porter Kaye Scholer LLP
125 Broad St.                                     250 West 55th Street
New York, NY 10004                                New York, NY 10019-9710
(212) 549-2693                                    (212) 836-7669
dho@aclu.org                                      Andrew.Bauer@arnoldporter.com

Sarah Brannon*                                    John A. Freedman
American Civil Liberties Union Foundation         Arnold & Porter Kaye Scholer LLP
915 15th Street, NW                               601 Massachusetts Avenue, N.W.
Washington, DC 20005-2313                         Washington, DC 20001-3743
202-675-2337                                      (202) 942-5000
sbrannon@aclu.org                                 John.Freedman@arnoldporter.com
* Not admitted in the District of Columbia;
practice limited pursuant to D.C. App. R.
49(c)(3).

Perry M. Grossman
New York Civil Liberties Union Foundation
125 Broad St.
New York, NY 10004
(212) 607-3300 601

                                              4
      Case 1:18-cv-02921-JMF Document 360 Filed 09/29/18 Page 5 of 5



pgrossman@nyclu.org

                            Attorneys for the NYIC Plaintiffs




                                      5
